DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 19, 2020 has been entered. Claims 1, 7, 10, 14, 19-20, 24, 36, 40, 45, 48-51, and 54-57 remain pending in the application. Claims 2-6, 8-9, 11-13, 15-18, 21-23, 25-35, 37-39, 41-44, 46-47, and 51-53 have been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed January 30, 2020.

Claim Objections
Claim 1 is objected to because there appears to be a typographical error regarding “an internal chamber containing Bifidobacterium longum subspecies infantis (B. infantis) contained therein” in lines 3-4 as opposed to, for example “an internal chamber containing Bifidobacterium longum subspecies infantis (B. infantis) 
Claim 14 is objected to because there is a typographical error regarding “…the the liquid medium…” in line 1.  Appropriate correction is required.
Claim 20 is objected to because there is a typographical error regarding “…coupling the outlet to feeding tube…” in line 2 as opposed to “…coupling the outlet to the feeding tube…”.  Appropriate correction is required.
Claim 48 is objected to because there is a typographical error regarding “…wherein the B. infantis infused…” in lines 1-2 as opposed to “…wherein the B. infantis  is infused…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 20, 24, 36, 40, 45, 48-51, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (USPN 6277092) in view of in view of Garcia-Rodenas et al. (US 2014/0286908).

Regarding claims 1 and 7, Cole teaches a bacteria infusion device (formulation chamber 27) for administering a beneficial bacteria (“Probiotics that may be usefully administered in this manner include, for example, Lactobacillus acidophilus GG…Lactobacillus reuteri, Lactobacillus animalis, and Lactobacillus salivarius” [Col 15, line 52]) to a patient via a feeding tube (feeding tube 23; Figure 1), the infusion device comprising: an internal chamber (chamber body 37) containing a beneficial bacterial (“Probiotics that may be usefully administered in this manner include, for example, Lactobacillus acidophilus GG…Lactobacillus reuteri, Lactobacillus animalis, and Lactobacillus salivarius” [Col 15, line 52]) therein; and an outlet (channel 40) in communication with the internal chamber (Figure 4), wherein the outlet is configured for administration of the bacteria to the patient's gastrointestinal tract via the feeding tube (“The drip chamber shown in FIGS. 5 and 6 has a controlled release dosage form unit 32 
Cole fails to explicitly teach the beneficial bacteria is Bifidobacterium lonqum subspecies infantis (B. infantis), wherein the amount of B. infantis is 0.1 billion to 100 billion live colony forming units, optionally comprising a bacteria-preserving agent mixed with the bacteria. Garcia-Rodenas teaches administering a beneficial bacteria to a patient via a feeding tube ([0101]), wherein the beneficial bacteria is Bifidobacterium lonqum subspecies infantis (B. infantis) (“a composition comprising at least one LC-PUFA, at least one probiotic and a mixture of oligosaccharides” [0014]; “The probiotic is preferably chosen among probiotic bacterial strains, more preferably the probiotic is…a bifidobacterium” [0018]; “Examples of preferred Bifidobacterium species include… Bifidobacterium infantis” [0074]); wherein the amount of bacteria is 0.1 billion to 100 billion live colony forming units (“the probiotic is present in the composition in an amount equivalent to from 10e2 to 10e12 cfu (= colony forming unit) of probiotic bacterial strain, more preferably between 10e6 and 10e9 cfu” [0076]), optionally comprising a bacteria-preserving agent mixed with the bacteria (“The supplement may also contain conventional pharmaceutical additives…including…preservatives” [0100]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the beneficial bacteria contained within the internal chamber of the infusion device of Cole to be B. infantis in an amount of 0.1 billion to 100 billion live colony forming units based on the teachings of Garcia-Rodenas to prevent necrotizing entercolitis in preterm infants by improving nutrient absorption and tolerance to enteral feeds (Garcia-Rodenas [0005], [0011]). 

Regarding claim 20, modified Cole teaches the device of claim 1, further comprising an outlet fitting (outlet tube portion 29) for coupling the outlet (outlet 40) to the feeding tube inlet (inlet end 38) and an inlet fitting (inlet tube potion 46) for coupling the inlet to an enteral feed source (supply container 22; Figure 1).

Regarding claim 24, modified Cole teaches a feeding tube (kit 20; Figure 1) comprising: a flexible tubing (feeding tube 23); a feed port (connection 30) on the flexible tubing; and a bacteria infusion device (formulation chamber 27) of claim 20 coupled to the feed port (Figure 1), optionally wherein the feeding tube is a naso-gastric feeding tube (nasogastric feeding tube 23).

Regarding claim 36, Cole teaches a kit (kit 20) comprising: a feeding tube (nasogastric feeding tube 23) and a bacteria infusion device (formulation chamber 27).

Regarding claims 40, 50, and 55, Cole teaches a method of administering a non-pathogenic, intestinally beneficial bacteria to a patient (“feeding set 20 delivers one or more beneficial agents from one or more dosage form units 32 contained in one or more drip chambers.” [Col 17, line 53]) having a feeding tube (feeding tube 23) inserted into their gastrointestinal tract (Figure 1), the method comprising infusing a non-pathogenic, intestinally beneficial bacteria into the patient's gastrointestinal tract (“Probiotics that may be usefully administered in this manner include, for example, Lactobacillus acidophilus GG…Lactobacillus reuteri, Lactobacillus animalis, and Lactobacillus salivarius” [Col 15, line 52]), further comprising coupling a bacteria infusion device (formulation chamber 27) having the beneficial bacteria contained therein to the feeding tube (Figures 1 and 4), and wherein the beneficial bacterial and/or its supernatant is infused out from an internal chamber (hollow chamber body 37) of the infusion device through an outlet of the infusion device (orifice 40; “the formulation chamber 27 has positioned therein a controlled release dosage form unit 32 containing at least a physiologically effective or diagnostically detectable amount of at least one beneficial ingredient 
Cole fails to explicitly teach the beneficial bacteria comprises Bifidobacterium lonqum subspecies infantis (B. infantis) and wherein the patient is a preterm infant. Garcia-Rodenas teaches a method for administering a beneficial bacteria to a preterm infant (“This invention relates to a composition for use in the promotion of intestinal angiogenesis and of nutrient absorption and of enteral feeding tolerance…in particular in infants and young children, preferably infants, who were born preterm” [0011]) via a feeding tube ([0101]), wherein the beneficial bacteria is Bifidobacterium lonqum subspecies infantis (B. infantis) (“a composition comprising at least one LC-PUFA, at least one probiotic and a mixture of oligosaccharides” [0014]; “The probiotic is preferably chosen among probiotic bacterial strains, more preferably the probiotic is…a bifidobacterium” [0018]; “Examples of preferred Bifidobacterium species include… Bifidobacterium infantis” [0074]), wherein the enteral feed. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the beneficial bacteria contained bacterial infusion device and utilized in the method of Cole to be B. infantis for treating a preterm infant based on the teachings of Garcia-Rodenas to prevent necrotizing entercolitis in preterm infants by improving nutrient absorption and tolerance to enteral feeds (Garcia-Rodenas [0005], [0011]). 

Regarding claim 45, modified Cole teaches the method of claim 40, further comprising repeating the step of infusing the B. infantis into the gastrointestinal tract (“The term "a controlled release dosage form" refers to any of the well known conventional controlled release forms…each a form that contains and stores and subsequently releases…a useful content of a 

Regarding claim 48, modified Cole teaches the method of claim 40, wherein the B. infantis infused simultaneously with an infusion of an enteral feed (“the formulation chamber 27 has positioned therein a controlled release dosage form unit 32 containing at least a physiologically effective or diagnostically detectable amount of at least one beneficial ingredient that is dispersible in the medium of the liquid enteral nutritional product 33 flowing from the supply container 22 into the formulation chamber 27” [Col 8, line 65]; “supplying liquid enteral nutritional product 33 to a formulation chamber 27 from which the liquid enteral nutritional product flows through flexible tubing 54 of the feeding set 20a to the gastrostomy feeding tube 23a.” [Col 9, line 14]).

Regarding claim 49, modified Cole teaches the method of claim 48. Modified Cole fails to explicitly teach the enteral feed comprises an oligosaccharide found in mammalian milk. Garcia-Rodenas teaches a method of administering a non-pathogenic, intestinally beneficial bacteria simultaneously with an enteral feed (“a composition comprising at least one LC-PUFA, at least one probiotic and a mixture of oligosaccharides” [0014]; “the probiotic is a lactobacillus or a bifidobacterium” [0018]); “the composition is preferably a nutritional composition, for example consumed in liquid form. It may be a nutritionally complete formula such as a (preterm) infant formula” [0085]), wherein the enteral feed comprises an oligosaccharide found in mammalian milk (“the oligosaccharide mixture may be derived from animal milk, such as one or more of cow, goat, sheep or buffalo milk.” [0020]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Cole to include that the enteral feed comprises an oligosaccharide found in mammalian milk based on the teachings of Garcia-Rodenas to ensure that the enteral feed 

Regarding claim 51, modified Cole teaches the method of claim 50, further comprising coupling an enteral feed source (supply container 22) to the infusion device (formulation chamber 27; Figures 1 and 4) and infusing the enteral feed source through the infusion device and into the feeding tube (“the formulation chamber 27 has positioned therein a controlled release dosage form unit 32 containing at least a physiologically effective or diagnostically detectable amount of at least one beneficial ingredient that is dispersible in the medium of the liquid enteral nutritional product 33 flowing from the supply container 22 into the formulation chamber 27” [Col 8, line 65]; “supplying liquid enteral nutritional product 33 to a formulation chamber 27 from which the liquid enteral nutritional product flows through flexible tubing 54 of the feeding set 20a to the gastrostomy feeding tube 23a.” [Col 9, line 14]).

Regarding claim 57, modified Cole teaches the device of claim 1, wherein the internal chamber further comprises a mammalian milk or an artificial nutritional formulation ("Enteral nutritional product medium" refers to the liquid portion of a liquid enteral nutritional product, mainly water, but often including lesser or minor amounts of one or more liquid non-aqueous substances such as lipids, e.g., vegetable oil and marine oil.” [Col 5, line 19]).

Claims 10, 14, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (USPN 6277092) in view of Garcia-Rodenas et al. (US 2014/0286908) as applied in claim 40 above, and further in view of Reid et al. (USPN 6613549). 

Regarding claim 10, modified Cole teaches the device of claim 1, wherein the B. infantis is in a liquid medium (“The term "a controlled release dosage form" refers to any of the well additionally, the controlled release dosage form unit 32a is within the liquid enteral nutritional product 33 see Figure 4). Modified Cole fails to explicitly teach liquid medium having a volume in the range of 0.3 ml to 5 ml. Reid discloses a method of administering B. infantis to a preterm infant (“the method a therapeutically effective amount of a second probiotic organism is administered… Bifidobacteria is the preferred second probiotic organism…B. infantis.” [Col 3, line 13]), wherein the B. infantis is in a liquid medium having a volume in in the range of 0.3 ml to 5 ml (“The probiotics are preferably contained in a saline or milk suspension…One example of a dosage would be 1 ml of a concentration of 100,000,000 per ml five times daily for one week to establish the organisms in the gut, then a maintenance dose of up to about 5 ml” [Col 6, lines 20-41]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the liquid medium to have a volume of 0.3-5 ml based on the teaching of Reid to ensure that the patient is maintaining a sufficient amount of the B. infantis within their gastrointestinal tract in order to prevent enterocolitis (Reid [Col 6, line 35-41])

Regarding claim 14, modified Cole teaches the device of claim 10, wherein the liquid medium in the internal chamber (liquid enteral nutritional product 33; Figure 4) of the device comprises an oil ("Enteral nutritional product medium" refers to the liquid portion of a liquid enteral nutritional product, mainly water, but often including lesser or minor amounts of one or more liquid non-aqueous substances such as lipids, e.g., vegetable oil and marine oil.” [Col 5, line 19]).

 triglyceride oil or a medium chain triglyceride oil ("Enteral nutritional product medium" refers to the liquid portion of a liquid enteral nutritional product, mainly water, but often including lesser or minor amounts of one or more liquid non-aqueous substances such as lipids, e.g., vegetable oil and marine oil.” [Col 5, line 19], wherein vegetable oil is a triglyceride).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (USPN 6277092) in view of Garcia-Rodenas et al. (US 2014/0286908) as applied in claim 40 above, and further in view of Mills et al. (USPN 8197872).
Regarding claim 19, modified Cole teaches the device of claim 1. Modified Cole fails to explicitly teach the B. infantis has surface structures that internalize milk glycans or derivative monomers of milk glycans. Mills teaches that B. infantis has surface structures that internalize milk glycans or derivative monomers of milk glycans (“After lactose and lipids, human milk oligosaccharides (HMOs) are quantitatively the third largest and most diverse component of breast milk. In this work, we have demonstrated…that one species, Bifidobacterium longum biovar infantis ATCC 15697, an isolate from the infant gut, preferentially consumes small mass oligosaccharides” [Col 2, lines 2-11]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the B. infantis contained in the internal chamber of the infusion device of Cole as modified by Garcia-Rodenas to have surface structures that internalize milk glycans or derivative monomers of milk glycans based on the teachings of Mills facilitate a protective colonization of B. infantis within the gastrointestinal tract of the patient (Mills [Col 2, line 20]).
Additionally, it is noted that the limitation “B. infantis has surface structures that internalize milk glycans or derivative monomers of milk glycans” appears to be reciting and claiming an inherent property of B. infantis. 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (USPN 6277092) in view of Garcia-Rodenas et al. (US 2014/0286908) as applied in claim 40 above, and further in view of Martens et al. (US 2011/0067703). 
Regarding claim 54, modified Cole teaches the method of claim 40, wherein the feeding tube (feeding tube 23) comprises: an outer surface (Figure 1). Cole fails to explicitly teach the feeding tube comprises a coating on the outer surface of the feeding tube, the coating comprising an antibacterial agent. Martens teaches a feeding tube (medical device 100; “Medical device 100 may be…a feeding tube” [0052]) comprising an outer surface (outer surface 408); and a coating (outer layer 406) on the outer surface of the flexible tubing, the coating comprising an antimicrobial agent (“an outer layer 406 composed of a hydrophilic polymer and an antimicrobial compound disposed on an outer surface 408 of wall 412” [0054]), optionally wherein the feeding tube is a naso-gastric feeding tube (“gastric feeding tubes” [0007]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer surface of the feeding tube used in the method of Cole to have a coating comprising an antibacterial agent based on the teachings of Martens to inhibit colonization of infectious microbes on the surfaces of the feeding tube (Martens [0025]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 10, 14, 19-20, 24, 36, 40, 45, 48-51, and 54-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that “the combination of Cole with Garcia-Rodenas provides no reason to select B. infantis out of the general group of probiotics disclosed in the cited reference” (Remarks, page 10), the examiner respectfully disagrees. 
Lactobacillus [0073] or one of four species if Bifidobactium, including B. infantis [0074]. Though Garcia-Rodenas does not explicitly disclose that B. infantis is specifically more advantageous than the other disclosed bacteria species, it is maintained that one having ordinary skill in the art would have found it obvious to select B. infantis from the finite number of options of either Lactobacillus or Bifidobactium disclosed by Garcia-Rodenas and to modify the beneficial bacteria discoed by Cole to be B. infantis as opposed to a Lactobacillus species based on the teachings of Garcia-Rodenas in order to prevent necrotizing entercolitis in preterm infants by improving nutrient absorption and tolerance to enteral feeds (Garcia-Rodenas [0005], [0011]). 
In response to applicant's argument that “there is nothing mentioned in Garcia-Rodenas which would lead the skilled person to select a bacterial special capable of accelerating the closure of gap junctions between mucosal cells” (Remarks, page 11), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, it is noted that the features upon which applicant relies (i.e., “accelerating the closure of gap junctions between mucosal cells”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783